I dissent. So far as the policy of the provisions of section 1322 of the Code of Civil Procedure is concerned, that is a question for the legislature, and not for the courts. There are considerations both for and against the proposition that the will of a person who dies a resident of this state may be first probated in some other state. In cases of persons who have recently become residents of this state it is often very much more convenient and less expensive to pursue this course. A large part of the population of this state has always consisted of persons who have lived here but a short period of time. It may be that the legislature, having these circumstances in view, believed it the best policy to provide that this might be done, and enacted this statute for the express purpose of allowing it to be done. But, in any event, in view of the plain language of the section, the matter of policy is immaterial. "A cardinal rule of interpretation is that a statute free from ambiguity and uncertainty needs no interpretation. This must be so, for all interpretation and construction is for the purpose of ascertaining the *Page 123 
legislative will. When this is clear, interpretation is not allowable. In such case it cannot be argued that the result is unjust or against policy. The statute is itself conclusive upon these subjects." (Davis v. Hart, 123 Cal. 387, [55 P. 1060].) The section in question must have the same meaning now as it had when it was originally enacted. It first became a part of the statute law of this state in 1850 when it was enacted in section 27 of the Probate Act (Stats. 1850, p. 378, c. 129) in precisely the same language as that contained in section 1322 of the Code of Civil Procedure, except that the words "superior court" have been substituted for "probate court." In the Probate Act there was no chapter, heading, or subheading which could have any effect. It is inconceivable that the legislature would have re-enacted the section in the same language if it had intended to change the meaning, by limiting its application to wills of persons who at the time of their death resided out of this state. The phrase "all wills" in the section plainly includes wills of every description, domestic and foreign. Where the language of the statute is clear and unambiguous, as in this case, the title of the act, chapter, article, or subheading of the section cannot be resorted to for the purposes of giving it a different meaning from that which the words import. (In re Boston M. and M. Co.,51 Cal. 624; Cohen v. Barrett, 5 Cal. 209; People v. Abbott, 16 Cal. 366;  Hagar v. Supervisors, 47 Cal. 232.) Furthermore, it cannot be said that the decision will not tend to unsettle titles to real property. While it may be true that the determination of the court, upon the question of fact that the residence of the deceased at the time of his death was in some other state or country, is conclusive on collateral attack, and that this has been settled by the decisions of this court, yet it has never been decided that where, in case of the probate of a so-called foreign will, the petition on its face avers that the deceased died a resident of this state, but that the will had been first probated in some other state, the fact of lack of jurisdiction is not apparent on the face of the record, and may not be raised upon collateral attack. The records of this court show that there have been several cases where wills of this character have been proven as foreign wills, and it is a fair if not necessary inference that the actual cases of that character have been *Page 124 
quite numerous. Whatever may be now said in the way of a discriminating review of the previous decisions of this court, it must be admitted that the general opinion has been that, under section 1322, the will of a resident of this state, having been first admitted to probate in some other state, may be probated in this state as a foreign will. I think the court below erred in refusing to entertain jurisdiction.
A rehearing was denied, and the following opinion was filed on November 13, 1905: —